1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10       JAMES WATKINS,                                     No. 2:17-cv-1041 JAM AC P
11                         Plaintiff,
12            v.                                            ORDER SETTING SETTLEMENT
                                                            CONFERENCE
13       D. MURPHY,
14                         Defendant.
15

16           Plaintiff James Watkins is a state prisoner proceeding pro se and in forma pauperis with
17   this civil rights action filed pursuant to 42 U.S.C. §1983. The court has determined that this case
18   will benefit from a settlement conference.1 Therefore, this case will be referred to a Magistrate
19   Judge to conduct a settlement conference at California State Prison Sacramento (CSP-SAC),
20   located at 100 Prison Road, Represa, California 95671, on January 15, 2019, at 9:00 a.m.
21           A separate order and writ of habeas corpus ad testificandum will issue concurrently with
22   this order.
23           In accordance with the above, IT IS HEREBY ORDERED that:
24           1. This case is set for a settlement conference before a federal Magistrate Judge on
25                 Tuesday, January 15, 2019 at 9:00 a.m. at CSP-SAC.
26   ////
27

28   1
       Nevertheless, the parties shall complete their scheduled briefing on plaintiff’s pending motion for
     summary judgment. See ECF No. 55.
                                                           1
1            2. A representative with full and unlimited authority to negotiate and enter into a binding
2                settlement on the defendants’ behalf shall attend in person.2
3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
4                The failure of any counsel, party or authorized person subject to this order to appear in
5                person may result in the imposition of sanctions. In addition, the conference will not
6                proceed and will be reset to another date.
7            4. The parties are directed to exchange non-confidential settlement statements seven days
8                prior to the settlement conference. These statements shall simultaneously be delivered
9                to the court using the following email address: spark@caed.uscourts.gov. Plaintiff
10               shall mail his non-confidential settlement statement Attn: ADR Division, USDC
11               CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814, so that it arrives at least
12               seven (7) days prior to the settlement conference. The envelope shall be marked
13               “SETTLEMENT STATEMENT.” The date and time of the settlement conference
14               shall be prominently indicated on the settlement statement. If a party desires to share
15               additional confidential information with the court, they may do so pursuant to the
16               provisions of Local Rule 270(d) and (e).
17   DATED: November 2, 2018
18

19

20
     2
21     While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
22   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d
     1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in
23   mandatory settlement conference[s].”). The term “full authority to settle” means that the individuals
     attending the mediation conference must be authorized to fully explore settlement options and to agree at
24   that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat
     Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6
25   F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
     discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
26   Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
     Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with
27   full settlement authority is that the parties’ view of the case may be altered during the face to face
     conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar amount or sum
28   certain can be found not to comply with the requirement of full authority to settle. Nick v. Morgan’s
     Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                           2
